Citation Nr: 0319315	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from July 6, to October 4, 
1979.  

By rating action in March 1994, the RO denied service 
connection for a nervous condition claimed as the result of 
sexual trauma in service.  The veteran was notified of this 
decision and did not appeal.  

By rating action in March 1995, service connection was denied 
for PTSD, also claimed as the result of sexual trauma in 
service.  The veteran was notified of this decision and did 
not appeal.  

By rating action in January 1997, the RO found that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD.  Following receipt of a 
notice of disagreement, and a statement of the case (SOC) was 
issued in March 1997.  However, the veteran did not perfect 
an appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2000 decision by the RO which 
found that new and material had not been received to reopen 
the claim of service connection for PTSD.  


REMAND

In her notice of disagreement in January 2001, the veteran 
asked to have a personal hearing with a hearing officer at 
the RO.  On a VA Form 9, received in February 2001, the 
veteran checked the box indicating that she wished to appear 
at a hearing before a member of the Board at the RO.  
However, on the appointed day of the Travel Board hearing, 
she requested a postponement of her hearing because she was 
scheduled for surgery.  The attending Board member denied the 
veteran's request for a postponement, on the grounds that 
good cause for the postponement had not been shown.  It is 
unclear whether the RO notified her of this decision before 
the file was transferred to Washington, D.C.  However, still 
pending is the veteran's request for a personal hearing at 
the RO before a hearing officer.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be contacted and 
scheduled for a personal hearing before a 
RO hearing office.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


